DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Holby Abern on 5/4/22.

In the claims:
Claim 1:
- line 17: delete “results in the progressive award being modified by a first amount,” add -- results in a first modification of the progressive award by a first amount to result in the modified progressive award, -- 
- lines 19-20: delete “the progressive award being modified by a second, different amount” add --  a second modification of the progressive award by a second, different amount to result in the modified progressive award -- 



Claim 11:
	- line 13: delete “a modified progressive award,” add -- a first modification of the progressive award, and -- 
	- line 20: delete “a further modified progressive award” add -- a second, subsequent modification of the progressive award --
		

Claim 12:
- lines 13-14: delete “results in the progressive award being modified by a first amount,” add -- results in a first modification of the progressive award by a first amount to result in the modified progressive award, -- 
- lines 16: delete “the progressive award being modified by a second, different amount” add --  a second modification of the progressive award by a second, different amount to result in the modified progressive award -- 

Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-9, 11-17, and 19-22 are allowed in view of amendments/arguments filed 4/28/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715